Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Status of the Claims
Claims 1-,19 are amended
Claims 1-19 are pending

Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are unpersuasive for the reasons below.
Regarding the rejection under 35 USC 103, Applicant argues that one of ordinary skill in the art would not combine Thomas and Youtube.  (“In particular, the tutorial is narrated by Instacart shopper Katie Heflin and she states during the tutorial introduction that she “has a 5 star happiness [rating]” over approximately 2000 shops with Instacart during a three year period and will provide “awesome tips that will really help you” as an Instacart shopper. See YouTube at 0:18 and 0:41. One of Katie’s tips pertains to order fulfillment based on item weight and she explicitly states to: never weigh your items, um never bag your items. I think that’s just a waste of time and I’ve never had a problem so I just guestimate. Don’t worry about the weight warnings unless it’s really bad. See YouTube at 6:20-6:36.
As such, in YouTube, Instacart shopper Katie Heflin explicitly discloses ignoring an “original item quantity” as recited in claim 1. Accordingly, Applicant respectfully submits that one of ordinary skill in the art would not combine the teachings of Thomas and YouTube.”, Applicant’s 10/26/22 Remarks, p.7).  The examiner respectfully disagrees.
The examiner notes that Applicant’s specification discloses an original quantity and a normalized quantity.  For example, Applicant’s figure 3 discloses that an order for Apples may be expressed in weight (600g), or a normalized quantity of 5 apples.  Thomas discloses that picking instructions for a fulfillment worker could be expressed as a number of items (e.g. a “normalized quantity” ).  Youtube is merely cited for the proposition that it is known that fulfillment systems are cognizant of the correspondence between weight and quantity.   (The cited screenshot of Youtube indicates that customer Elizabeth expects .25lb of shallots.  Instacart expresses this instruction as picking 2x Shallots of approx. .12 lbs).  Thomas discloses that the system can alert a worker that the picked quantity is not correct.  (Thomas, para 0088, “Returning to block 312, if HUD device 102 is unable to verify the placement of the first item in the item-receptacle array (which may involve determining that the at least one target item receptacle did not receive an instance of the first item), at block 316, HUD device 102 may be configured to output, via HUD device 102's display and/or other output system, a placement-error output that includes one or more of a visual, audible, or haptic output indicating that there was an error in verifying the placement of the first item. For example, HUD device 102 may output a sustained haptic vibration when an item was placed in the wrong receptacle, a visualization identifying the error (e.g., a red "X" within a given receptacle in the item-receptacle array visualization 610, text reading "Too many in the red bin," etc.), or an audible output describing the error (e.g., a synthesized voice stating "Not enough in the blue bin"), among various other possibilities.”;  ).   Given that Youtube establishes the general correspondence between item weight and quantity, the quantity verification of Thomas effectively verifies if the picked quantity matches the weight desired by a customer.   Accordingly, Ms. Heflin’s opinion is consistent with the teaching of Thomas.  That is, weighing produce may not be efficient as picking a calculated quantity in a fulfillment task, which is how Thomas delineates tasks (by a picked number of items, not weight).    
 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1,4-10,13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Thomas 20210103974 in view of “Instacart Shopper App Tutorial | Let’s Batch Together (2020/2021)”,4/30/20, time index 6:13, 
https://www.youtube.com/watch?v=1jqRUrZnXLE , hereinafter “Youtube”

Regarding Claim 1, Thomas discloses:

obtaining a task definition including (i) an item identifier, … and (iii) a normalized item quantity;
presenting the normalized item quantity; 

Thomas is directed to a wearable computer for an order fulfiller.  (Thomas, abstract).  Thomas discloses a central server that delivers order information to the wearable device.  (Thomas, para 0034, “Broadly speaking, management computing system 106 may include one or more computing systems configured to facilitate monitoring, managing, and/or facilitating fulfillment of customer orders. To those ends, management computing system 106 may comprise one or more computing systems provisioned with software for performing one or more management system functions described herein, including but not limited to receiving customer orders from customer computing devices 108, generating, identifying, and/or updating fulfillment routes, identifying substitute items, providing information to wearable computing devices 102 and/or companion devices 104, and receiving information from wearable computing devices 102 and/or companion devices 104, among various other functions.”).    The wearable computer can deliver visual cues to the fulfiller.  (“FIG. 4 provides a conceptual diagram of an example fulfillment route 400. As shown, fulfillment route 400 takes the form of a data structure comprising an ordered sequence of item entries 402, each of which includes a sequence number 404, an item identifier 406, an item-location identifier 408, an item quantity identifier 410, and an item-receptacle identifier 412. In practice, any of these identifiers (and any other identifier disclosed herein) may take the form of one or more (i) alphabetic, numeric, or alpha-numeric characters, (ii) symbols, and/or (iii) color indicators (among other possibilities) that help to distinguish one entity from another entity.”, Thomas, para 0060).   


obtaining an image of a collected item set; deriving collected item data from the image;

determining whether the collected item data matches the item identifier…

(Thomas, para 0078, “In some implementations, after HUD device 102 verifies that at least one instance of the first item is present, HUD device 102 may provide an output corresponding to that verification, such as a visual (e.g., a change to a visual appearance of a given receptacle in the item-receptacle array visualization 610) and/or audible output (e.g., a tone indicative of a correct item).”; Thomas, para 0084, “In some implementations, HUD device 102 may more specifically (i) identify, from a plurality of possible object-detection models, a first object-detection model that was trained to detect instances of the first item (perhaps based on an identifier of the first item and an object-detection-model lookup table or the like), (ii) execute the first object-detection model corresponding to the first item utilizing the visual input, (iii) verify that at least one instance of the first item is present if executing the first model returns an object-detection probability that exceeds a threshold value, (iv) execute a second-object detection model that was trained to detect the at least one target item receptacle (e.g., a model trained to identify a particular colored item receptacle), (iv) verify that the at least one target item receptacle is present if executing the second model returns an object-detection probability that exceeds a threshold value, and (v) based on the two verifications, make a determination that the at least one target item receptacle received at least one instance of the first item. In any case, HUD device 102 may perform placement verification based on visual input in other manners as well.”)

 and the original item quantity; and

generating first output data or second output data according to whether the collected item data matches the item identifier and …
(Thomas, para 0088, “Returning to block 312, if HUD device 102 is unable to verify the placement of the first item in the item-receptacle array (which may involve determining that the at least one target item receptacle did not receive an instance of the first item), at block 316, HUD device 102 may be configured to output, via HUD device 102's display and/or other output system, a placement-error output that includes one or more of a visual, audible, or haptic output indicating that there was an error in verifying the placement of the first item. For example, HUD device 102 may output a sustained haptic vibration when an item was placed in the wrong receptacle, a visualization identifying the error (e.g., a red "X" within a given receptacle in the item-receptacle array visualization 610, text reading "Too many in the red bin," etc.), or an audible output describing the error (e.g., a synthesized voice stating "Not enough in the blue bin"), among various other possibilities.”;  para 0087,  “If HUD device 102 verifies the placement of the first item in the item-receptacle array (which may involve determining that the at least one target item receptacle received at least one instance of the first item), at block 314, HUD device 102 may determine whether the particular fulfillment route includes a next item entry corresponding to a next item that is to be placed in the item-receptacle array. If HUD device 102 determines that there is a next item entry, HUD device 102 may return to block 304 and begin performing the aforementioned functions for the next item entry. If HUD device 102 determines that there is no outstanding item entry, HUD device 102 may infer that the particular fulfillment route is completed and then output an audible and/or visual notification informing the picker that the fulfillment route has been completed and perhaps an instruction for the picker to return to a docking area or the like to drop off the filled item receptacles.”)

Thomas does not explicitly disclose
(ii) an original item quantity,
the original item quantity, or does not match the item identifier and the original item quantity.
Youtube is directed to an Instacart tutorial.  Instacart discloses that an item order can be expressed by a customer in terms of a weight and the picker fulfilling the order may see an instruction in terms of quantity.  (Youtube, time 6:13)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Thomas with the information of Youtube with the motivation of efficiently filling an order.  Id.

Regarding Claim 4, Thomas and Youtube disclose the method of claim 1.  
wherein obtaining the task definition includes receiving the task definition from a server at a mobile computing device.
See prior art rejection of claim 1 regarding Thomas

Regarding Claim 5, Thomas and Youtube disclose the method of claim 1.  
wherein the collected item data includes (i) a collected item identifier and (ii) a collected item count.
See prior art rejection of claim 1 regarding Thomas 


Regarding Claim 6, Thomas and Youtube disclose the method of claim 5.  
determining a collected item quantity from the collected item count.
(Thomas, para 0088, “Returning to block 312, if HUD device 102 is unable to verify the placement of the first item in the item-receptacle array (which may involve determining that the at least one target item receptacle did not receive an instance of the first item), at block 316, HUD device 102 may be configured to output, via HUD device 102's display and/or other output system, a placement-error output that includes one or more of a visual, audible, or haptic output indicating that there was an error in verifying the placement of the first item. For example, HUD device 102 may output a sustained haptic vibration when an item was placed in the wrong receptacle, a visualization identifying the error (e.g., a red "X" within a given receptacle in the item-receptacle array visualization 610, text reading "Too many in the red bin," etc.), or an audible output describing the error (e.g., a synthesized voice stating "Not enough in the blue bin"), among various other possibilities.”).  The examiner interprets the message “too many” “not enough” to read on a quantity (ie. a magnitude).

Regarding Claim 7, Thomas and Youtube disclose the method of claim 1.  
wherein the first output data includes a collection status indicator.
See prior art rejection of claim 6.

Regarding Claim 8, Thomas and Youtube disclose the method of claim 1.  
wherein the second output data includes an error message indicating a mismatch between the task definition and the collected item data.
See prior art rejection of claim 6.

Regarding Claim 9, Thomas and Youtube disclose the method of claim 1.  

wherein obtaining the image includes controlling an image sensor to capture the image; and
wherein deriving the collected item data includes detecting items from the image.
See prior art rejection of claim 1 regarding Thomas

Regarding Claims 10,13-18,19
See prior art rejections of claims 1,4-9,1



Claim 2,3,11,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Thomas 20210103974 in view of “Instacart Shopper App Tutorial | Let’s Batch Together (2020/2021)”,4/30/20, time index 6:13, 
https://www.youtube.com/watch?v=1jqRUrZnXLE , hereinafter “Youtube” in further view of Singh 20160132854

Regarding Claim 2, Thomas and Youtube disclose the method of claim 1.  Thomas does not explicitly disclose
prior to obtaining the task definition, obtaining order data including the item identifier and the original item quantity; and
Youtube discloses that a customer places an original order and a picker subsequently accepts the order and receives the task definition.  (Youtube, time index 2:05)  The examiner notes that Thomas and Youtube discloses that a known method of assisting a human filling an order is to present instructions (task definition) for a quantity of items to pick.  (See above).   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Thomas with the information of Youtube with the motivation of efficiently filling an order.  Id.

generating the normalized item quantity.
Singh is directed to a supermarket checkout security check.  (Singh, abstract).  Singh discloses that it is known for a system to calculate a quantity of items based on stored weight/unit parameters in order to determine a quantity.  (Singh, para 0027, “If all items have been checked, then, in block 260, the third security check is complete. In a second method, in block 262, a weight of an item can be measured, and the measured weight can be used to determine whether the quantity identified by the user is likely correct. For example, if the customer is purchasing avocados, then the customer could place the avocados on the scale 408 in the scan area 404 for weighing. In block 264, a weight-per-unit metric for the item can be retrieved (e.g., from a database). For example, avocados for sale by the store may generally weigh between five and seven ounces each on average. In block 266, the measured weight can be divided by the weight-per -unit metric to determine a calculated quantity of avocados being purchased. For example, if the weight of the avocados on the scale is twenty one ounces, then the calculated quantity would be between three avocados (based on a seven ounce average weight) and 4.2 avocados (based on a five ounce average weight).”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Thomas and Youtube with the normalization of Singh with the motivation of determining a quantity.  Id.

Regarding Claim 3, Thomas, Youtube and Singh disclose the method of claim 2.
wherein generating the normalized item quantity includes:
retrieving an item attribute based on the item identifier; and
generating the normalized item quantity based on the original item quantity and the item attribute.
See prior art rejection of claim 2 regarding Singh.

Regarding Claims 11,12,
See prior art rejections of claims 2,3



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687